Leach, P. J.,
It appears that the heirs and legatees of decedent were residents of Poland and of that part which was overrun by the Nazis with whom we are now at war. Our Government has never recognized the Polish citizens as enemies, nor has it recognized the Nazi government of that country. Counsel for the heirs have moved to continue the case indefinitely. We do not believe the best interests of the estate could be much benefited thereby.
All of the evidence in support of the will that has been proposed is of matters that took place in Lacka-wanna, County and of which the heirs would have no direct knowledge. Counsel for the heirs are employed by the Polish consul.
*213Now, March 6,1942, under the above circumstances, motion for continuance of the case until the war is over is refused.